This case is before us on writ of error from a final judgment of the Circuit Court of Leon County, quashing the writ in the nature of quo warranto and dismissing the cause. The writ thus quashed had been issued on an information in the nature of quowarranto filed by the Attorney General, charging that the respondent, Clarke, was usurping the nomination of the Democratic party for the office of tax assessor of Leon county.
The judgment of the court below, quashing the writ and dismissing the cause, must be affirmed upon the authority of the case of ex parte, I. W. Smith, recently decided at the present term of this court.
Affirmed.
WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur. *Page 519